DETAILED ACTION

Status of Claims

This action is in reply to the ePetition request filed on 18 July 2021.
Claims 1, 4 & 7 have been amended.
Claims 1-10 are currently pending and have been examined. 
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner respectfully rescinds the 35 U.S.C. 101 rejection on claims 1-10 in view of the claimed amendments.  The claim recites the combination of additional elements of dedicated payment cards, each linked to a unique identifier and including: a non-transient medium for storing the unique identifier; one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific wireless communication device, each given location specific communication device comprising: (a) a sensor adapted to sense and identify said dedicated payment card within a coverage area of the given location specific communication device, and (b) communication circuitry configured to electronically send over a data network to a server functionally associated with a digital knowledgebase the unique identifier of each identified payment card along with an indicator of a location where the card was identified; said digital knowledgebase containing data including rulesets for automated machine verification of insurance claims, including checking for 
	

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because of the new ground of rejection in view of the claimed amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7, 8 & 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borden et al. US 2011/0161118 A1, hereafter Borden  in view of Rourk US 2012/0046976 A1 and in further view of Karkanias et al. US 7,860,793 in view of.
Claim 1, 4 & 7
Borden discloses:
one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices through a radiating element which wirelessly transmits said unique identifier to a location specific wireless communication device, each given location specific communication device comprising: (a) a sensor adapted to sense and identify said dedicated payment card within a coverage area of the given location specific communication device, and (b) communication circuitry configured to electronically send over a data network to a server functionally associated with a digital knowledgebase the unique identifier of each identified payment card along with an indicator of a location where the card was identified (para. 0066, 0072 & 0085); 
said digital knowledgebase containing data including rulesets for automated machine verification of insurance claims, including checking for cost appropriateness of different insured payment types in different locales (para. 0017, 0031 & 0033); 
a server functionally associated with said digital knowledgebase and configured to communicate with insurance payment related electronic devices over a digital data network, wherein said server: i. comprising communication circuitry to receive digitized requests for automated remote payment of insured payments each digitized request received according to a predefined data format and including an identity of an insured party correlated to an individual unique identifier of one of said dedicated payment cards, […], a geographical location of the requested automated remote payment (para. 0072, 0083 & 0085); and
ii,    being configured to automatically authorize or deny each of the requests for remote payment, including automatically verifying (para. 0085, 0086 & 0087):

a.    the identified insured party is of a type entitled to receive the requested automated remote payment (para. 0085, 0086 & 0087);
c.    the geographical location of the requested automated remote payment is a location where the identified insured party is entitled to receive the requested automated remote payment (para. 0085, 0086 & 0087);
an automated payment interface configured to advance funds to an account associated with the individual unique identifier upon authorization of the individual request by the server (para. 0038 & 0072);
payment locations and b. the payment location matches the geographical location (para. 0083, 0084 & 0085)
a non-transient medium for storing the unique identifier and one or more electronically readable mediums or transmitters for communicating the unique identifier to at least one exterior electronic device; location communicating devices, each positioned to sense said dedicated payment cards at a specific border crossing, and each location communicating device comprising a sensor adapted to sense a presence and identify each said dedicated payment card within a coverage area of the location communicating device, and at least one location communicating device including communication circuitry configured to electronically notify a remote server of each dedicated payment card sensed and identified within a coverage area of one of the location communicating devices at the specific border crossing; said remote server being functionally associated with a digital knowledgebase containing data including rulesets for automated machine verification of insured payment request appropriateness, and said remote server comprising (para. 0016, 0066, 0072 & 0085): 
Borden does not disclose the following, however Rourk does:
an amount of the requested automated remote payment (para. 0042 & 0069)
b.    the amount of the requested automated remote payment (para. 0042 & 0069),
wherein said server further comprises an interface to receive data relating to electronic payments performed by said one of said dedicated payment cards, from electronic payment receiving devices, including paid amounts and […] (para. 0050, 0055 & 0069);
 said server is further configured to verify: a. the paid amounts match the verified requested amount of the requested automated remote payment; and […] (para. 0050, 0055 & 0069).

It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Rourk with the technique of Borden because it is an easy and convenient way to determine whether the location and service are approved for payment.  Therefore, the design incentives of increased ease and convenience of whether a location and service are approved for payment provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.
Borden & Rourk does not disclose the following, however Karkanias does:
dedicated payment cards, each linked to a unique identifier and including; a non-transient medium for storing the unique identifier; and one or more electronically readable mediums or transmitters for communicating the unique identifier to exterior electronic devices (Abstract & Fig. 3);
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Karkanias with the technique of Borden & Rourk because it provide a smart card for healthcare transactions that enhances a user's privacy while facilitating a broad range of legacy and conforming smart card terminals used by healthcare providers.  Therefore, the design incentives of enhances a user's privacy provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claim 2, 5 & 8
Borden, Rourk & Karkanias discloses the limitations as shown in the rejection of Claim 1, 4 & 7 above.  Karkanias & Rourk does not disclose the limitation of wherein said dedicated payment cards include data storage configured to store medical records of an insured party. However, Karkanias, Abstract discloses “A healthcare smart card management system stores a large amount of healthcare information to overcome shortcomings of separate and largely paper medical and insurance files. Embedded security technology supports partial or separated identity proofing as well as hardware time limited storage. Dynamic contextual privacy consent enhances user, healthcare provider, and insurer privacy and proprietary information to encourage and enable universal adoption. Data is structured in self-executing ("print to device") for legacy systems as well as in rolled-access format and archival format to balance usage and data integrity purposes. A plurality of network interfaces are incorporated as well as financial transaction codes. Card integrity is enhanced by remote usage oversight, self-destruct monitoring (e.g., time, location, hacking, malfunction, etc.), and integral write-only audit logs. Levering excess storage capacity, a user can store related healthcare information such as exercise regimen, diet journal, emergency contact information, urgent medical conditions for first providers, etc.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Karkanias with the technique of Borden & Rourk because it provide a smart card for healthcare transactions that enhances a user's privacy while facilitating a broad range of legacy and conforming smart card terminals used by healthcare providers.  Therefore, the design incentives of enhances a user's privacy provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.


Claims 3, 6 & 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borden in view of Rourk in further view of Karkanias and in further view of Provost and in further view of Provost et al. US Patent No. 7,346,523 B1, hereafter after Provost.
Claim 10
Borden, Rourk & Karkanias discloses the limitations as shown in the rejection of Claim 1, 4, & 7 above.  Borden, Rourk & Karkanias does not disclose the limitation of wherein said knowledge base includes accumulated statistics of cost of treatment of a wide range of medical treatments provided in any of a wide range of locales and medical institutions around the world. However, Provost, in column 11, lines 49-67-column 12, lines 1-2 discloses “The server system 14 receives this information and performs a claim verification process, in response thereto, to determine whether the claim, as submitted, is in condition for advance payment for services rendered. Typically, a determination that the claim is in condition for advance payment is made if the claimed services correspond to health care services that are approved for payment by the patient's insurance plan. For instance, processor 30a can compare the diagnosis code and treatment code with a compilation of currently accepted medical procedures stored in database 36. In one embodiment, a database of prevailing health care charges, such as the Medical Data Research (MDR) database, or a customized database compiled by an entity operating the payment system of the invention is used to determine whether the diagnosis codes and treatment codes correspond to health care services that are approved for payment. Upon learning of the invention disclosed herein, those skilled in the art will understand how an MDR database or another database can be used to determine whether the submitted claim form represents health care services that are approved for payment.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Provost with the technique of Borden, Rourk & Karkanias because it is an easy and convenient way to determine whether the diagnosis codes and treatment codes correspond to health care services that are approved for payment.  Therefore, the design incentives of increased ease and convenience of whether a treatment is approved for payment provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Claims 3, 6 & 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borden in view of Rourk in further view of Karkanias and in further view of Racov US 2002/0152179 A1.
Claims 3, 6 & 9
Borden, Rourk & Karkanias discloses the limitations as shown in the rejection of Claim 1, 4 & 7 above.  Borden, Rourk & Karkanias does not disclose the limitation of wherein said server further comprises voice analysis circuits configured to automatically detect fraudulent requests for automated remote payment based on voice analysis. However, Ravoc, in Paragraph 0028 discloses “Furthermore, the method and system provides each account owner with direct control over who can be an authorized user, what account can be used to originate a remote payment, and finally, what kind of authentication is required to complete the transaction. Such authentication methods may include, without limitation, biometric techniques including voice recognition or signature recognition, which can be accepted by the payment server through, for example, a sound receiver or touch sensitive pad that is located in proximity to the communications device.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention to [combine/modify] the method of Racov with the technique of Borden, Rourk & Karkanias because it increases the security and integrity of the system.  Therefore, the design incentives of increased security and integrity provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619